DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments, Amendments
Applicant is thanked for their January 14, 2022 response to the September 21, 2021 Non- Final Office Action.
Applicant’s arguments have been fully considered, considered but are moot based on the new grounds of rejection necessitated by the amended claims.

Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section §102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
Claims 1 – 15 are rejected under 35 U.S.C. §103 as being unpatentable over Liu et al (CN 206094306 U), in view of Huebner et al (US 7,140,426), in view of May et al (US 10,113,765), in view of Sun Zecheng (WO 2017/024638).
In re Claim 1, Liu et al discloses an air conditioner (figs 1 – 5) comprising: 
a housing (10) including an outlet (11); and 
a blade (21) configured to open and close the outlet, the blade including: 
a first side (proximal front panel (12)) extending in a first direction, a second side extending in a second direction, the first side being longer than the second side, 

    PNG
    media_image1.png
    243
    1304
    media_image1.png
    Greyscale

a plurality of holes (22), a number of the plurality of holes being disposed, respectively, along a first line (“L1” annotated above) extending in the first direction and a second line (“L2”) extending in the first direction, the second line being spaced from the first line in the second direction,  
a block area (annotated, below) in which none of the plurality of holes (22) are formed, the block area comprises an area formed in the first direction between the first line (L1) and the second line (L2), and

    PNG
    media_image2.png
    285
    531
    media_image2.png
    Greyscale

a rib (annotated below) including a coupling portion which is formed to extend from the rib and to couple the blade to the housing, the rib formed to be straight between the plurality of holes: and the blade being rotatable about the coupling portion of the rib to open and close the outlet

    PNG
    media_image3.png
    306
    917
    media_image3.png
    Greyscale

wherein the rib extends protrudes toward the housing along the block area, without overlapping the plurality of holes.  
Liu et al lacks wherein:
the rib  includes  a coupling portion which is formed to extend from the rib and to couple the blade to the housing the rib is formed to be curved between the plurality of holes, and
the rib protrudes toward the housing along the block area in a third direction perpendicular to the first direction and the second direction.
Huebner et al teaches an apertured panel (fig 4: (300)), comprising:
at least one skin (102), 
a plurality of holes (112) disposed in at least a first line and a second line, the lines spaced from each other,
an element (104) having a serpentine configuration (in rows (106)) that provides support for the first skin (Abstract), wherein

    PNG
    media_image4.png
    641
    358
    media_image4.png
    Greyscale

when the holes (112) are positioned between the serpentine rows (106), visual screening may not be required (col 4, ln 64 – col 5, ln 9; col 6, lns 35 – 38).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system, as taught by Huebner et al, such that a structural member is formed to be curved between the plurality of holes, for the benefit of not covering the holes, while providing support for the structure.
May et al teaches an air vent (figs 1 – 9: (10)) comprising:
a blade (louver (36)) configured to open and close a vent outlet (22), the blade comprising: 
a first direction (along a louver axis of rotation)
a second direction (perpendicular to the axis of rotation, in the same plane as the first direction)
a third direction (perpendicular to the axis of rotation, perpendicular to the plane)
a block area (between (78[Wingdings font/0xE8]80)),
a rib (fig 4: (82), (col 5, lns 10 – 15)) coupled with a housing (via 80/84), wherein
the rib (82) is configured to protrude from the block area in the third direction, the third direction perpendicular to the first direction and the second direction (as seen in fig 4).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al, as taught by May et al, such that the rib is configured to protrude from the block area in a third direction perpendicular to the first direction and the second direction, for the benefit of providing a support for the blade improving its rigidity in the third direction.
Sun Zecheng teaches an indoor unit of an air conditioner, wherein a rib (fig 8: (43)) includes a coupling portion (441, 443) which is formed to extend from the rib and to couple the blade to a housing, wherein the rib  protrudes toward the housing 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed system as taught by Sun Zecheng, such that a rib includes a coupling portion which is formed to extend from the rib and to couple the blade to a housing, wherein the rib  protrudes toward the housing for the benefit of lateral support across the width of the blade, thereby minimizing uneven torque across the rotational members.
In re Claim 2, Liu et al discloses wherein the area comprised in the block area is a first block area (annotated above), and the first block area is formed throughout and between the first line and the second line (as seen in fig 4).  
In re Claim 3, Liu et al discloses wherein none of the plurality of holes are formed in the block area (as can be seen in fig 4) that is formed between the first line (L1) and the second line (L2).  
In re Claim 4, Liu et al discloses wherein the first line (L1) and the second line (L2) are formed in a straight line (as can be seen in the annotated figures, above).  
In re Claim 5, Liu et al discloses the first line (L1) and the second line (L2) are formed parallel to the first side (see above, In re Claim 1).  
In re Claim 6, Liu et al discloses wherein the number of the plurality of holes (22) are formed on a first column (annotated, below) extending in the second direction, and a second column (annotated, below) extending in the second direction, respectively, the second column spaced from the first column in the first direction, and the first column and the second column extend in zigzags. 

    PNG
    media_image5.png
    394
    695
    media_image5.png
    Greyscale

In re Claim 7, the proposed system has been discussed (see above, In re Claim 1), wherein Liu et al discloses:
wherein the area comprised in the block area is a first block area, and 
the block area comprises a second block area formed in the second direction (annotated, below) between the first column and the second column, and 

    PNG
    media_image3.png
    306
    917
    media_image3.png
    Greyscale

the second block area comprises a plurality of bending portions bent in the first direction or in an opposite direction of the first direction on which the rib is formed (taught by Huebner et al).  

    PNG
    media_image6.png
    406
    905
    media_image6.png
    Greyscale

In re Claim 8, the proposed system has been discussed, wherein: 
the plurality of bending portions include a plurality of first bending portions (annotated, below) bent in the first direction, and a plurality of second bending portions (annotated, below) bent in the opposite direction of the first direction, and 
the plurality of first bending portions and the plurality of second bending portions are arranged alternately in the second direction.  

    PNG
    media_image7.png
    344
    984
    media_image7.png
    Greyscale

In re Claim 9, Liu et al discloses wherein the first block area extends in parallel to the first direction (please refer to annotated figure, In re Claim 7).  
In re Claim 10, the proposed system has been discussed (see above, In re Claims 1, 7), wherein the rib protrudes from an inside of the second block area.

    PNG
    media_image8.png
    265
    605
    media_image8.png
    Greyscale

In re Claim 11, the proposed system has been discussed, wherein Liu et al discloses the rib (fig 4, and indicated in annotated figure, above) is connected to a body of the blade (21) and is disposed inside of the second block area, but lacks wherein the rib comprises:
a rib body formed to protrude in the third direction from a part of the rib connected to the body of the blade, and
wherein the coupling portion is formed to protrude from one side of the rib body and is rotatably coupled with the housing to thereby couple the blade to the housing, and 
the rib body is disposed in the third direction.
May et al teaches wherein the rib (82) comprises: 
a contact portion contacting the blade (36), 
a rib body (82) formed to protrude in the third direction from a part of the rib connected to the body of the blade (annotated, below),
a coupling portion (78/80/84) is formed to protrude from one side of the rib body and is rotatably coupled with the housing, to thereby couple the blade to the housing; and
the rib body is disposed in the third direction.

    PNG
    media_image9.png
    489
    1185
    media_image9.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Liu et al, as taught by May et al, such that the rib comprises a contact portion contacting the blade, a rib body formed to protrude in the third direction from a part of the rib connected to the body of the blade, a coupling portion that protrudes from one side of the rib body and is rotatably coupled with the housing, and the rib body is disposed in the third direction for the benefit of providing a support for the blade improving its rigidity in the third direction.
The proposed system would yield wherein:
a rib body formed to protrude in the third direction from a part of the rib connected to the body of the blade
a coupling portion is formed to protrude from one side of the rib body and is rotatably coupled with the housing, to thereby couple the blade to the housing;
a coupling portion that protrudes from one side of the rib body and is rotatably coupled with the housing, and 
the rib body is disposed in the third direction in the inside of the second block area.
In re Claim 12, see above, In re Claim 11, wherein the proposed system discloses the rib body is disposed in the third direction in the inside of the second block area.  Accordingly, as the rib body attaches to the blade at the contact portion inside of the second block area (in re Claim 11), the part of the rib connected to the body of the blade is formed along the second block area.  
In re Claim 13, see above, In re Claim 11, wherein the proposed system discloses the rib body is formed to protrude in the third direction from a part of the rib connected to the body of the blade, and the rib body is disposed in the third direction in the inside of the second block area.  
Accordingly, as the part of the rib connected to the body of the blade is formed inside of the second block area, it is apparent that it is formed outside a direction in which air is to be discharged through the plurality of holes.  
In re Claim 14, see above, In re Claim 11, wherein the proposed system discloses the rib extends in the third (“z”) direction (please refer to annotated figures at Claim 7 and Claim 11) in correspondence to the plurality of bending portions with respect to the first direction (“x”) and the second (“y”) direction.  
In re Claim 15, Liu et al discloses wherein when the blade is at an open position (“first air outlet mode”), the blade guides air to be discharged through the outlet, and when the blade is at a closed position (“second air outlet mode”, pg 5/5), the blade enables air to be discharged through the plurality of holes.

Claims 16 – 20 have been withdrawn by Applicant, as directed to a non-elected invention.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, this action is made final.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon, and yet is considered pertinent to applicant's disclosure can be found in the PTO -892: Notice of References Cited.
Of particular significance is Mori (EP 0924475 A1), who discloses an airflow adjusting damper comprising a blade (figs 1 - 37: (10-1, 10-2, 10-3, 10-4, 10-5)) containing a plurality of holes (18), a block (annotated below) in which none of the plurality of holes are formed, and a rib (fig 6, (24)) extending in a third direction, and rotatably mounted in a housing (12).

    PNG
    media_image10.png
    296
    672
    media_image10.png
    Greyscale

Of particular interest is Chen et al, who discloses an air conditioner comprising a blade (12) comprising a plurality of holes (121), wherein the air dissipating holes 121 can be distributed on the blade (12) as a whole, or regional distribution can be adopted to control the air outlet area and adjust the air outlet direction.  In addition, the holes 121 can be staggered and stacked on the upper air guide plate (12) to form a three-dimensional, circuitous air outlet channel, so as to further enhance the windless effect. [0043]

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frances F. Hamilton whose telephone number is 571.270.5726.  The examiner can normally be reached Monday – Friday, 9am – 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571.270.5614.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800.786.9199 (in USA or Canada) or 571.272.1000.


/Frances F. Hamilton/Examiner, Art Unit 3762  



                                                                                                                                                                                                      

/EDELMIRA BOSQUES/Supervisory Patent Examiner, Art Unit 3762